DETAILED ACTION
	This is the first office action for US Application 17/832,879 for a Beach Umbrella Anchoring and Stabilizing Device.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,636,944 to Buttimore in view of US 4,269,010 to Glass.  Regarding claim 1, Buttimore discloses a beach umbrella anchoring and stabilizing device comprising an elongated support shaft (11) including a proximal end (upper end of 11), and a distal end (the lower end of 11) opposite the proximal end (the upper and lower end of 11 are opposite one another).  The shaft has a hollow interior (see fig. 2, 11 is hollow) adapted to receive a beach umbrella support post therein (post 3… see figs. 2-4).  The proximal end includes an opening providing access to the hollow interior (the upper end of 11 has an opening for receiving 3), and a fastener (20) for fastening a beach umbrella support post within the hollow interior, which includes a diameter larger than a diameter of a beach umbrella support (11 has a diameter larger than 3).
There is an anchoring container (5) affixed to the support shaft and including an open top (6), and a closed bottom (7) adjacent to the distal end of the support shaft.  The open top is opposite the closed bottom, and there is a sidewall (8) extending around the support shaft from the open to the closed bottom.  The sidewall defines a reservoir extending between the support shaft and the sidewall that is adapted to receive sand (see col. 3, lines 25-33).  The sidewall includes an upper perimeter edge (22) defining an opening providing access to the reservoir, and the anchoring container provides lateral support to the support shaft when the anchoring container is buried underneath a surface of the sand (see col. 3 , lines 25-33… burying the container in the sand with the sand between the container and support shaft provides lateral support to the support shaft).
Buttimore does not disclose a plurality of stabilizing vanes protruding radially outwardly from the support shaft.  Glass discloses a post anchor system designed to anchor a post into the ground.  Glass provides a teaching for surrounding a support shaft (18) with a plurality of stabilizing vanes (34 or 40) protruding radially outward from the support shaft.  The stabilizing vanes define a broad surface adapted to engage sand when a rotational force is exerted onto the support shaft, thereby preventing rotation of the support shaft about a longitudinal axis thereof, when the support shaft is buried under the surface of the sand (see col. 2, lines 15-54).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided a plurality of stabilizing vanes around the support shaft of Buttimore, to prevent rotation of the support shaft about a longitudinal axis thereof when the support shaft is buried in the sand as taught by Glass.  One of ordinary skill in the art would have been motivated to provide a means to prevent the anchoring and stabilizing device of Buttimore from rotating after the device is secured in the sand.  
Buttimore in view of Glass does not specifically disclose the stabilizing vanes as extending from the closed bottom of the anchoring system to the distal end.  However, the specific location of the vanes on the shaft is a design preference that would have been obvious to one of ordinary skill in the art, as it does not modify the operation of the device.
	Regarding claim 2, the sidewall of Buttimore is annular with respect to the support shaft and tapers in diameter from the open top to the closed bottom forming a concave bowl-shape (see figs. 2 and 3).
	Regarding claim 3, Buttimore in view of Glass does not disclose the stabilizing vanes tapering in width from the closed bottom toward the distal end of the elongated support shaft to define an arcuate shape.  However, the specific shape of the vanes is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to alter the shape of the vanes (for example, providing a tapered, sharp bottom) to facilitate penetration of the vanes into the ground.
	Regarding claim 4, the stabilizing vanes are spaced at equal intervals around the support shaft (see col. 2, lines 24 and 36 of Glass).  Regarding claim 5, Glass discloses the vanes affixed to a disc (30) and the support shaft.  One of ordinary skill in the art would know to instead affix the vanes to the closed bottom of the anchoring container of Buttimore in the combination noted above.  Regarding claim 6, the stabilizing vanes include four stabilizing vanes each protruding orthogonally outwardly with respect to the support shaft (see fig. 3).
	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,636,944 to Buttimore in view of US 4,269,010 to Glass, and in further view of US 2010/02099990724 to Kukuk.  Regarding claim 7, Buttimore in view of Glass does not disclose the fastener as comprising a threaded aperture and hand knob.  Kukuk discloses an umbrella anchoring device with an elongate support shaft (105) with a hollow interior that receives a beach umbrella support post (185).  There is a fastener comprising a threaded aperture (198) and a hand knob, the aperture adapted to receive the hand knob therethrough such that the hand knob may extend through the aperture into the hollow interior to engage a beach umbrella support mounted into the support shaft (see fig. 2b).
	Because both Buttimore and Kukuk disclose fasteners for mounting a beach umbrella post into the hollow interior of a support shaft, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have substituted one fastener for the other to achieve the predictable result of a fastener comprising a threaded aperture and a hand knob in the support shaft of Buttimore.
	Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,636,944 to Buttimore in view of US 4,269,010 to Glass, in further view of US 2010/02099990724 to Kukuk, and in further view of US 2009/0114795 to Giannetto.  Buttimore in view of Glass, and in further view of Kukuk does not disclose a beach accessory tray removably attachable to the support shaft, wherein the tray includes a central opening for mounting the beach accessory tray onto the support shaft, and a fastener for fastening the beach accessory to the support shaft.
	Giannetto discloses a beach umbrella anchoring device comprising a support shaft (6 or 18) configured to be anchored into sand (via 5).  There is a beach accessory tray (see fig. 2… 20) removably attachable to the support shaft.  The beach accessory tray includes a central opening (interior of 21) for mounting the beach accessory onto the support shaft, and a fastener for fastening the beach accessory tray to the support shaft (see paragraph 33).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided an accessory tray for removable attachment to a support shaft of Buttimore to provide a table for cups or food at a beach as taught by Giannetto.  One of ordinary skill in the art would have been motivated to provide a means for supporting items on the anchoring device at a beach.
	Regarding claim 9, the central opening (interior of 21) includes a perimeter edge having a collar including the fastener (the exterior of 21… see fig. 2).
	Regarding claim 10, Buttimore in view of Glass, in further view of Kukuk, and in further view of Giannetto does not disclose the fastener attaching the tray as comprising a threaded aperture and hand knob.  Kukuk discloses an umbrella anchoring device with an elongate support shaft (105) with a hollow interior that receives a beach umbrella support post (185).  There is a fastener comprising a threaded aperture (198) and a hand knob, the aperture adapted to receive the hand knob therethrough such that the hand knob may extend through the aperture into the hollow interior to engage a beach umbrella support mounted into the support shaft (see fig. 2b).
	Because both Giannetto and Kukuk disclose fasteners for mounting supports onto a shaft, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have substituted one fastener for the other to achieve the predictable result of a fastener comprising a threaded aperture and a hand knob on the accessory tray of Buttimore in view of Glass, in further view of Kukuk, and in further view of Giannetto

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3434484 to Dilullo
 US 6443172 to Brumfield
US D388974 to Piker
US 2012/0126089 to Silvestri
The above prior art discloses various umbrella anchoring systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632